DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Upon further consideration and review, the finality of the Office Action dated 4/23/2020 has been withdrawn.

Formal Matters
Applicant’s response dated 1/23/2020, which provided a claims listing with no further claim amendments, has been entered.  Claims 1-27 are pending.  Claims 19-27 have been withdrawn as being directed to a non-elected invention.  Claims 1-18 have been examined on the merits with respect to the elected species.  References not included with this Office Action can be found in a prior Action.  

Information Disclosure Statement (IDS)
Applicant is reminded of the requirements of 37 C.F.R. § 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir. 2007).  Applicant has not submitted an IDS for this case and related subject matter for any co-pending applications, existing and newly issued patents, or references that were cited of record in co-pending applications, existing or newly issued patents.

Claim Rejections - Withdrawn
The rejection of claims 1-4, 7-14, 17 and 18 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Elliott et al. (U.S. PGPUB 2013/0089912; 2013), has 
The rejection of claims 5, 6, 15 and 16 under 35 U.S.C. § 103(a) as being unpatentable over Elliott, as applied to claims 1-4, 7-14, 17 and 18, has been withdrawn after further consideration and review of the rejection in view of the prior art.

Claim Rejections - 35 U.S.C. § 112 – Written Description
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 13 remain rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 (in view of claim 1, from which it depends) and claim 13 (in view of claim 10, from which it depends) are directed to a solvent system and a biomolecular composition, respectively, where the disaccharide component within the system or composition comprises trehalose or a trehalose derivative (emphasis added).
Within claims 3 and 13 with regard to independent claims 1 and 10 (respectively), from which they depend, the limitation “trehalose derivative” appears to encompass a broader claim scope (i.e., the entire scope of all disaccharide components that are directly and indirectly trehalose related).  
in some cases, is a derivative of trehalose in which one or more of the hydroxyl groups of trehalose has been replaced with a protecting group or other group in a manner known in carbohydrate chemistry (page 5, lines 25-27; emphasis added).  Further, a trehalose derivative can exhibit various direct or indirect linkages between the saccharide units (page 5, lines 27-28).  In view of the above, it appears that Applicant only provided guidance for disaccharide trehalose.  It does not appear that Applicant has contemplated all “trehalose derivative” disaccharide compounds.
Based on the above, Applicant claims a trehalose derivative, however does not specify the species of trehalose within the broader genus of trehalose derivatives.  As noted above, the originally filed specification vaguely discusses trehalose derivatives can exhibit various direct or indirect linkages, generally, however the specification fails to adequately describe how extensive (or not) trehalose can be derivatized while maintaining its function as a cryoprotectant agent.  The specification fails to adequately describe how many direct or indirect linkages have to be made to the trehalose molecule that maintains the function of trehalose as a cryoprotectant.
In other words, in view of the above, a disaccharide component that comprises “trehalose derivative” at the least can be trehalose in which one or more of the hydroxyl groups have been replaced with a protecting group or some other group, or, a “trehalose derivative” can exhibit various direct or indirect linkages between the saccharide units.  This description of what can be a “derivative” is so broad, there is no indication as to what the genus of “trehalose derivative” can be, as well as there are no representative species presented from any such broad genus of disaccharides.  Further, no other disaccharide component was tested or disclosed to be considered a “trehalose derivative.” 
It is noted that there are different trehalose “derivatives” in the art, such as indicated in Backus et al., Nature Chemical Biology, Vol. 7, pp. 228-235 (2011).  Backus teaches such derivatives include unnatural analogs, such as a fluorescein-containing trehalose probes (FITC-trehalose) with bulky substituents that were incorporated by growing bacilli thereby producing fluorescent bacteria (abstract, Figure 3):


    PNG
    media_image1.png
    166
    145
    media_image1.png
    Greyscale

In view of the above, the broad scope of “trehalose derivative” is not found within the as-filed specification and there is no adequate description or teaching of the above 
So in terms of making and using the present invention, there is no adequate description or teaching that a person of ordinary skill in the art would find within the as-filed specification to discern “trehalose derivative” from other disaccharide components that can be from the same genus in order to make or use the present invention that comprises a solvent system or biomolecular composition that comprises a disaccharide component that comprises a “trehalose derivative.”
This is a matter of written description, not a question of what one of skill in the art would or would not have known.  The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material lack written description support.  Declarations and new references cannot demonstrate possession of a concept after the fact.  Thus, the limitation “trehalose derivative” is considered to be lacking written description support for the above reasons.

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive. 
Applicant argues that the specification provides various examples of trehalose derivatives and that the specific chemical identity of the “trehalose derivative” is further constrained by the limitations of claim 1 (1/23/2020 Reply, page 5).  This is not persuasive since Applicant provides an argument that is not based on the rejection of record.  The arguments are not persuasive since in view of the rejection above, where as noted, a disaccharide component that comprises “trehalose derivative” at the least can be 
As noted above, the art recognized different trehalose “derivatives” in the art, such as unnatural analogs including fluorescein-containing trehalose probes (FITC-trehalose) with bulky substituents.  Applicant’s description of what can be a “derivative” is so broad, there is no indication as to what the genus of “trehalose derivative” can be, as well as there are no representative species presented from any such genus of disaccharides which would include such derivatives (or exclude derivatives as those indicated in the art).  Further, no other disaccharide component was tested or disclosed to be considered a “trehalose derivative.”  
In view of the above, the rejection is maintained. 

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Elliott et al. (U.S. PGPUB 2013/0089912; 2013).
Regarding claims 1-4, 8, 10, 12-14 and 18, Elliott teaches a biomolecular composition that is a stabilization agent for live cells that comprises cells and a stabilization media (i.e., a solvent system), where the media comprises at least one cryoprotectant, water and an organic salt (claim 3, paragraphs 7, 28 and 29).  
Elliott specifically teaches that the cryoprotectant in the stabilization media can be trehalose, a disaccharide component (claim 10; paragraph 15).  Further, Elliott teaches that the organic salt can be a choline salt compound (paragraphs 28, 29 and 41; claim 3).  Elliott also teaches that choline salts that are solid at room temperature produce a clear liquid (i.e., free of crystals) with the addition of water (x ≤ 20% w/w; interpreted as a range from 0% to 20% water by weight) and are considered as near-ILs (ionic liquids) since they are liquid at room temperature when hydrated with 20% (w/w) water (paragraph 46).
Elliott teaches screening and testing of organic salts for toxicity if used with a stabilizing agent (solvent system) (Abstract).  Within the screening methods, Elliott teaches that adjusting the organic salt concentration will indicate a change in at least one thermal parameter that will indicate whether the organic salt is potentially toxic for use as a stabilizing agent (Abstract; paragraphs 7, 21-23; claims 1 and 2). 
m and cooperativity compared to control runs (paragraphs 28, 29 and 51; Table 1; claim 3).  
In view of the above, it would have been within the purview of one of ordinary skill in the art to utilize choline chloride in the stabilization media (i.e., a solvent system) since Elliott teaches that the organic salt can be a choline salt compound (paragraphs 28, 29 and 41; claim 3) and that choline chloride (CCl; 20 wt. % in water; paragraph 40 a known water soluble choline salt) is a benign salt tested previously for cytotoxicity where the thermotropic behavior of choline chloride was comparable to low toxicity choline compounds tested.
It is also noted that with regard to amount of water in the solvent system (biomolecular composition), as noted in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Additionally it is also noted that in MPEP § 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, Elliott teaches that the stabilization media (i.e., a solvent system, a biomolecular composition), comprises at least one cryoprotectant, optionally water and an organic salt, where the organic salt can be a choline salt compound, that choline salts that are solid at room temperature produce a clear liquid (i.e., free of crystals) with the addition of water (x ≤ 20% w/w; interpreted as a range from 0% to 20% water by weight) such choline salts are considered as near-ILs (ionic liquids) since they are liquid at room temperature when hydrated with 20% (w/w) water, teaches choline chloride (CCl; 20 wt. % in water; paragraphs 40, 41, 46 and 51) is a benign choline salt previously tested, and choline chloride was comparable to low toxicity choline compounds tested.
It would have been within the purview of one of ordinary skill in the art to utilize choline chloride in the range of the other choline salts tested since Elliott teaches choline chloride (CCl; 20 wt. % in water; paragraph 40, a known water soluble choline salt) is a benign salt tested previously for cytotoxicity where the thermotropic behavior of choline chloride was comparable to low toxicity choline compounds tested and that by the addition of water (x ≤ 20% w/w; interpreted as a range from 0% to 20% water by weight) such choline salts are considered as near-ILs (ionic liquids) since they are liquid at room temperature when hydrated with 20% (w/w) water (paragraph 46).
Regarding claims 7 and 17, Elliott teaches that the composition has a glass transition temperature (Tg) of from -100 °C, -80 °C or -60°C, up to -30 °C, -20 °C, -10 °C, zero, or +10 °C (paragraph 33; claim 3).
Although Elliott does not specifically include the above components into one embodiment (e.g., trehalose, a choline salt such as choline chloride with water present from 0-20% by weight, etc.), all the limitations above are suggested as suitable for inclusion into the Elliott composition to provide a biomolecular composition that is a less toxic stabilization media (i.e., a solvent system).  Therefore, a person of ordinary skill before the effective filing date of the claimed invention would have been motivated to combine the recited components as described above (e.g., trehalose, a choline salt such as choline chloride with water present from 0-20% by weight, etc.) with a reasonable expectation of success since Elliott teaches that these are desirable less toxic components within a stabilization media (i.e., a solvent system) for the stabilization (preservation) of biological materials. 

Elliott teaches screening and testing of organic salts for toxicity if used with a stabilizing agent (solvent system) (Abstract).  Within the screening methods, Elliott teaches that adjusting the organic salt concentration will indicate a change in at least one thermal parameter that will indicate whether the organic salt is potentially toxic for use as a stabilizing agent (Abstract; paragraphs 7, 21-23; claims 1 and 2). 
Elliott further teaches that for a series of choline salts ranging from strongly hydrophilic to strongly hydrophobic, the apparent cellular toxicity appeared to trend with the lipophilicity of the compound, and that adverse interactions with the cell membrane were the source of this toxicity (paragraph 49).  Elliott teaches that to better understand the nature of toxic interactions with cells, model vesicles formed from phospholipids were exposed to choline salts and other well-characterized control compounds to elucidate perturbing effects on the model membranes that might lead to leakiness or general loss of membrane structure (paragraph 49).
In light of the above, the adjustment of the disaccharide component (trehalose) and the choline halide component (choline chloride, an organic salt) molar ratio are a results-effective variable which can be optimized.  A person of ordinary skill in the art would recognize that based on what is known in the art, the amount of organic salt (i.e., the choline halide component, such as choline chloride) can be adjusted within the molar ratio in order to balance the solvent system between stability of the biomolecule against In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
It is also noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see the above concerning MPEP § 2144.05(II)(A); expressly incorporated herein). 
Regarding claim 11, Elliott teaches that the biomolecule comprises cells (e.g., stem cells, germ cells, and differentiated tissue cells such as nerve, skin, bone, pancreatic, liver, artery, vein, bladder and kidney cells; paragraph 34, claims 3 and 11-14).  
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
With regard to claim 9, Elliott teaches the same solvent system components as instantly claimed.  It is noted that in the originally filed specification (Table 4, page 18), Applicant has trehalose-choline chlorides solutions at the same water content (20%) as in Elliott.  Further, Elliott teaches an overlapping range for the glass transition temperature as instantly claimed.  In view of Applicant’s exemplified solvent system displays Arrhenius behavior, Elliott’s solvent system will inherently display Arrhenius behavior (see MPEP §§2112(II), 2112.01(II) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
Response to Arguments
Applicant’s arguments are moot in view of the new rejections above.  Additionally, Applicant’s arguments (1/23/2020 Reply, page 5; Pre-Appeal Brief Request, page 2) have been fully considered and found not persuasive.  Applicant argues that Elliott fails to disclose a solvent system (1/23/2020 Reply, page 5; Pre-Appeal Brief Request, page 2), which is not persuasive since such a solvent system is a composition which as discussed in the new rejection above, Elliott provides such a composition.  
As noted above, Elliott teaches a biomolecular composition that is a stabilization agent for live cells that comprises cells and a stabilization media (i.e., a solvent system), where the media comprises at least one cryoprotectant, water and an organic salt (claim 3, paragraphs 7, 28 and 29).  
Elliott specifically teaches that the cryoprotectant in the stabilization media can be trehalose, a disaccharide component (claim 10; paragraph 15).  Further, Elliott teaches that the organic salt can be a choline salt compound (paragraphs 28, 29 and 41; claim 3).  Elliott also teaches that choline salts solid at room temperature produce a clear liquid (i.e., free of crystals) with the addition of water (x ≤ 20% w/w; interpreted as a range from 0% to 20% water by weight) and are considered as near-ILs (ionic liquids) since they are liquid at room temperature when hydrated with 20% (w/w) water (paragraph 46).

Further, the most benign salts tested previously for cytotoxicity were sodium chloride (NaCl) and choline chloride (CCl; 20 wt. % in water; paragraph 40) where the thermotropic behavior of these two salts was comparable to the low toxicity choline compounds, as well as the control compound, all having a little to no effect on the main transition enthalpy and little effect on Tm and cooperativity compared to control runs (paragraphs 28, 29 and 51; Table 1; claim 3).  
In view of the above, it would have been within the purview of one of ordinary skill in the art to utilize choline chloride in the stabilization media (i.e., a solvent system) since Elliott teaches that the organic salt can be a choline salt compound (paragraphs 28, 29 and 41; claim 3) and that choline chloride (CCl; 20 wt. % in water; paragraph 40 a known water soluble choline salt) is a benign salt tested previously for cytotoxicity where the thermotropic behavior of choline chloride was comparable to low toxicity choline compounds tested.
It is additionally noted that Applicant argues that Elliott is directed to screening various salts and not concerned with the hygroscopic aspects of various solvent systems (Pre-Appeal Brief Request, page 2).  This is not persuasive since the claim is directed to a composition (i.e., a solvent system) and Applicant argues an intended use of the 
Applicant argues that Elliott merely discloses choline salts that are not choline halides (Pre-Appeal Brief Request, page 2).  This is not persuasive since as noted above Elliott teaches the use of choline chloride in its experiments, where Elliott teaches screening and testing of organic salts for toxicity if used with a stabilizing agent (solvent system) (Abstract).  Elliott teaches that choline chloride (CCl; 20 wt. % in water; paragraph 40 a known water soluble choline salt) is a benign salt tested previously for cytotoxicity where the thermotropic behavior of choline chloride was comparable to low toxicity choline compounds tested and that by the addition of water (x ≤ 20% w/w; interpreted as a range from 0% to 20% water by weight) such choline salts are considered as near-ILs (ionic liquids) since they are liquid at room temperature when hydrated with 20% (w/w) water (paragraph 46).  In view of the above, based on the teaching within the art, Elliott provides teachings and suggestions for utilizing choline chloride in such a composition as instantly claimed.
In view of the above, Applicant is narrowly interpreting the teachings of Elliott and narrowly interpreting the capabilities of a person of ordinary skill in the art with respect to the teachings in Elliott.
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653